Citation Nr: 1025174	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-39 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected coccydynia.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Veteran represented by:	Michael T. Freske, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975.  

This matter returns to the Board of Veterans' Appeals (Board) on 
appeal from March 2006 and October 2009 rating decisions issued 
by the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 2010, the Veteran and his friend presented hearing 
testimony before the undersigned at the RO.  The transcript of 
the hearing is associated with the claims file.

The record shows that additional evidence was received from the 
Veteran in support of his appeal at the March 2010 Board hearing 
and in May 2010.  This evidence was accompanied by a waiver of 
the Veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the 
Board will consider the new evidence in the first instance in 
conjunction with the issues on appeal.        
  

FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum disability 
rating available under Diagnostic Code (DC) 5298 for his service-
connected coccydynia.   

2.  The Veteran is service-connected for post-operative pilonidal 
cyst, rated as 10 percent disabling; and coccydynia associated 
with post-operative pilonidal cyst, rated as 10 percent 
disabling.  The combined rating is 20 percent.

3.  The Veteran is not shown to be unable to secure or follow a 
gainful occupation as a result of his service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent 
for the Veteran's service-connected coccydynia have not been met 
or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.7, 4.71a, DC 5299-5298 (2009).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 3.340, 3.341(a), 4.1, 4.3, 4.15, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a statement of the case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
attorney has alleged any prejudicial or harmful error in VCAA 
notice and, as discussed herein, none has been shown.

The Veteran is challenging the initial rating assigned for his 
service-connected coccydynia following the award of service 
connection in the March 2006 rating decision.  It is notable that 
the Court, quoting from the legislative history of the VCAA, has 
held that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering notice 
under 38 U.S.C.A. § 5103(a) no longer required because the 
purpose which the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 491.  Moreover, under 
38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the 
Veteran with VCAA notice upon receipt of a Notice of 
Disagreement, such as in this case.  

Notwithstanding the above, the Board notes that the Veteran was 
advised, in a May 2008 letter, of how VA determines the 
disability rating once service connection has been established 
and the types of evidence needed to support his claim for an 
increased rating.  The Board also observes that the Veteran has 
been provided with ample opportunity to submit evidence and 
argument in support of his claim and to participate effectively 
in the processing of his claim during the course of this appeal.  
As stated above, neither the Veteran nor his attorney has alleged 
any prejudice with respect to the notice, or lack thereof, 
received for his initial rating claim during the course of this 
appeal. 

In regard to the Veteran's claim for a TDIU, the RO apprised the 
Veteran of the information and evidence necessary to substantiate 
his claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to obtain 
on his behalf in the August 2009 notice letter.  

In this regard, the RO advised the Veteran of what the evidence 
must show to establish entitlement to a TDIU, to include on an 
extraschedular basis, and described the types of information and 
evidence that he needed to submit to substantiate his claim.  The 
RO also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on his behalf in support of the 
claim.  In particular regard to Dingess notice requirements, the 
RO further advised him how VA determined the effective date in 
the August 2009 notice letter.  

Thus, in consideration of the foregoing, the Board finds that the 
RO effectively satisfied the notice requirements with respect to 
the issues on appeal prior to the initial denial of the claims.  



In consideration of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a medical examination in August 2005 in connection 
with his claim for his increased rating for pilonidal cyst 
residuals.  The examination report has been reviewed and includes 
all relevant findings for his initial rating claim for 
coccydynia.  Although the examiner did not specifically confirm 
review of the claims folder, the Board notes that he made 
reference to "records available in the Veteran's c file" when 
summarizing the Veteran's medical history in the text of the 
examination report.  While the Board observes that the 
examination report is nearly five years old, neither the Veteran 
nor his attorney has indicated that the examination report does 
not adequately portray the current severity of the claimed coccyx 
disability nor is there any indication that the disability has 
worsened during the period at issue.  Thus, the Board finds that 
the examination report is adequate for rating purposes in this 
case and a remand for additional examination is not required.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see 
also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  Moreover, as explained below, 
the Veteran is already in receipt of the maximum disability 
rating for his coccyx disability.  

In regard to the Veteran's TDIU claim, The Board notes that no 
medical examination has been conducted or medical opinion 
obtained with respect to the claim.  However, the Board finds 
that the evidence currently of record, which preponderates 
against a finding that the Veteran is unable to secure or follow 
gainful employment due to his service-connected disabilities, 
warrants the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Also, treatment records adequately identified as relevant to the 
Veteran's claims have been obtained, to the extent possible, and 
are associated with the claims folder.  In addition, records from 
the Social Security Administration (SSA) have been obtained and 
are of record.  Further, the Veteran has submitted several 
written statements in connection with his claims and during the 
course of his appeal.    

Neither the Veteran nor his attorney has made the RO or the Board 
aware of any other evidence relevant to his appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims adjudicated herein.  In view of the foregoing, the 
Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

A.  Higher initial rating

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on movement.  
38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial award of 
service connection, all the evidence submitted in support of the 
Veteran's claim is to be considered.  An appeal from the initial 
assignment of a disability rating, such as in this case, requires 
consideration of the entire time period involved and contemplates 
staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).
 
Service connection was established for coccydynia with a 10 
percent evaluation effective November 27, 2002, in the March 2006 
rating decision, based on the August 2005 medical opinion that 
the Veteran's coccydynia was secondary to his service-connected 
residuals of pilonidal cyst.  The Veteran now seeks entitlement 
to an initial evaluation higher than 10 percent for his service-
connected coccydynia associated with pilonidal cyst, post 
operative.  The Veteran is currently rated under hyphenated DC 
5299-5298 for the disability.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be the first two digits from the part of the schedule 
most closely identifying the part, or system of the body 
involved, and the last two digits will be "99" for all unlisted 
conditions.  38 C.F.R. § 4.27.  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected , but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  

In this case, the Veteran has a service-connected disability, 
i.e., coccydynia, that is not listed in the rating schedule.  
Coccydynia is defined as pain in the coccyx and neighboring 
region.  See Dorland's Illustrated Medical Dictionary 383 (30th 
ed. 2003).  The RO has rated the Veteran's coccydynia by analogy 
to removal of the coccyx under DC 5298.  

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the Board.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 5 
Vet. App. 532 (1993) (en banc).  However, the rationale for 
selecting a specific diagnostic code must be explained.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Although the evidence does not show that the Veteran has 
undergone partial or complete removal of the coccyx, the service-
connected disability is clearly one that involves impairment of 
the coccyx.  Therefore, the Board finds that the Veteran is 
appropriately rated under DC 5298.    

A noncompensable evaluation is assigned for partial or complete 
removal of the coccyx, without painful residuals and a maximum 10 
percent evaluation is assigned for removal of the coccyx with 
painful residuals.  38 C.F.R. § 4.71a, DC 5298 (2009).  The 
evidence of record, including the Veteran's testimony as well as 
the additional medical reports that he submitted subsequent to 
his hearing, clearly document that the Veteran has pain 
associated with his service-connected coccyx disability.  This is 
contemplated in the rating assigned.  Id.  

Because the Veteran is in receipt of a 10 percent evaluation for 
his coccydynia, he already has the maximum disability evaluation 
available under DC 5298 and no higher initial evaluation is 
available under this DC.  

Thus, in consideration of the foregoing, the Board concludes that 
preponderance of the evidence weighs against the assignment of an 
initial rating higher than 10 percent for the Veteran's coccyx 
disability.  Therefore, no staged rating is warranted.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the evidence of record and the potentially 
applicable DCs, the Board finds there are no other codes that 
provide a basis to assign a higher schedular evaluation for the 
Veteran's claimed coccyx disability.     

In making this determination, the Board has carefully considered 
the argument by the Veteran's attorney at the Board hearing that 
the Veteran's coccyx disability is more appropriately rated under 
the general rating formula for disabilities involving the spine, 
primarily, because the Veteran's pain involves the entire spine 
and not just the coccyx area.  See the March 2010 Travel Board 
hearing transcript, p. 3.  However, the Board notes that the 
rating code specifically makes a distinction between disabilities 
of the coccyx and disabilities affecting the cervical and 
thoracolumbar spine.  Indeed, the general rating formula for 
diseases and injuries of the spine is specifically noted to apply 
to DCs 5235 to 5243; there is no reference to DC 5298, which is 
the only DC that contemplates disability involving the coccyx.  
Although the Veteran's attorney has asserted that the Veteran's 
coccydynia involves the entire spine, service connection has only 
been established for a disability involving the coccyx.  No other 
spine disability is included in the grant of service connection.  
Consequently, evaluation of the Veteran's coccyx disability under 
the general rating formula for spine disabilities would not be 
appropriate.   

The Board has further considered whether the Veteran's claimed 
coccyx disability warrants referral for consideration of a higher 
rating on an extraschedular basis, as contended by the Veteran.  
The governing criteria for the award of an extraschedular rating 
call for a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as marked 
inference with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular schedular 
standards.  In such instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director of the 
VA Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b); see Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

However, after review of the record, the Board finds that any 
limitations on the Veteran's employability due to his service-
connected coccyx disability have been contemplated in the 
currently assigned disability ratings under DC 5299-5298.  The 
Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  
  
In this regard, the Board recognizes that the Veteran reported, 
at the March 2010 Board hearing, that he had only been able to 
work for one day in 2004 as a truck driver due to his service-
connected coccyx disability.  

Additionally, the Veteran reported on the VA Form 21-4138 
received in June 2008 that his service-connected coccyx 
disability (i.e., "buttache") was so debilitating that it 
prevented him from working.  

However, in February 2004, the Veteran told a VA social worker 
that he was not working due to his heart and back problems.  
(Emphasis added.).  

Also, the records from SSA show that the Veteran was awarded 
disability benefits solely due to heart-related problems, which 
is consistent with his report at the Board hearing.  See the 
March 2010 Board hearing transcript, p. 4.  

Further, while the Veteran asserted at the March 2010 Board 
hearing that he was currently not able to work due to his 
service-connected disability, not his heart, there is no 
competent medical evidence of record, to include an opinion, that 
suggests or otherwise indicates that the Veteran is unable to 
work or has marked interference with employment solely due to his 
coccyx disability.   The records submitted since the hearing 
reference the Veteran's chronic coccydynia, but also document 
various nonservice-related disorders, inluding disc bulge at L4-
5, with an opinion in May 2009 that he was disabled due to low 
back dysfunction.  Another record dated in April 2008 indicates 
that the Veteran is disabled due to [nonservice-connected] 
peripheral artery disease (PAD).         

Moreover, it is observed the Veteran admitted at the Board 
hearing that he was able to cook,  perform light duty activity, 
and lift anything 20 pounds and under.  See the March 2010 Board 
hearing transcript, p. 10.  

The latter evidence discussed above does not indicate that the 
Veteran's coccyx disability alone has caused marked interference 
with employment at any time relevant to the claim/appeal period.  
The Board finds this evidence more credible and probative than 
the Veteran's unsupported lay assertions that now focus solely on 
the coccyx disorder.  

Moreover, there is no evidence of frequent hospitalization 
related to the Veteran's coccyx disability at any time relevant 
to the claim/appeal period.   

Thus, in consideration of the foregoing, the Board finds that the 
record does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that would 
warrant consideration of the assignment of an extraschedular 
rating.  

B.  TDIU

The Veteran seeks entitlement to a TDIU.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  

In evaluating total disability, full consideration must be given 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
a veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.  

It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or disabilities 
are met and in the judgment of the rating agency such service-
connected disabilities render a veteran unemployable.   

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a Veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to a veteran's 
level of education, special training, and previous work 
experience, but not to his or her age or to any impairment caused 
by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.   A veteran's employment history, his or her educational 
and vocational attainment, as well as his or her particular 
physical disabilities are to be considered in making a 
determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the 
record must reflect circumstances, apart from nonservice-
connected conditions, that place him or her in a different 
position than other veterans who meet the basic schedular 
criteria.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether the 
veteran, in light of his or her service-connected disorders, is 
capable of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In the present case, the Veteran is service-connected for post-
operative pilonidal cyst, rated as 10 percent disabling; and 
coccydynia associated with post-operative pilonidal cyst, rated 
as 10 percent disabling.  The combined rating is 20 percent.  
38 C.F.R. § 4.16(a).  

Thus, although the Veteran is service-connected for two or more 
service-connected disabilities, the threshold percentage 
requirements for a TDIU under the provisions of 38 C.F.R. § 
4.16(a) are not met because no service-connected disability is 
rated at 40 percent or more and the combined disability rating is 
less than 70 percent under 38 C.F.R. § 4.25.  However, he might 
nonetheless be entitled to TDIU based on 38 C.F.R. § 4.l6(b).

After careful review of the record, however, the Board finds that 
the preponderance of the evidence weighs against the award of a 
TDIU for reasons explained below.  

Review of the Veteran's records from the SSA show that, although 
records pertaining to his service-connected coccyx and pilonidal 
cyst disabilities were considered, he was determined to be 
disabled from December 2002 due to the diagnosis of peripheral 
artery disease, which is not a service-connected disability.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (noting that 
SSA records are not controlling for VA determinations but may be 
"pertinent" to VA claims); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).

In addition, and as discussed above, there is no competent 
medical evidence of record, to include an opinion, which suggests 
or otherwise indicates that the Veteran is unable to secure or 
follow substantially gainful employment solely due to his 
service-connected disabilities.   

Further, the Veteran himself has offered inconsistent statements 
regarding the cause of his unemployability and whether it was 
solely related to service-connected disabilities.  For example, 
as stated above, the Veteran reported on the VA Form 21-4138 
received in June 2008 that his service-connected coccyx 
disability was so debilitating that it prevented him from 
working.  However, the records from SSA show that the Veteran was 
awarded disability benefits solely due to nonservice-connected 
peripheral vascular disease.  Also, in February 2004, the Veteran 
stated that he was not working due to his heart and back 
problems.  The Veteran further stated at the Board hearing that 
he was able to cook,  perform light duty activities, and lift 
anything 20 pounds and under.   

Due to such inconsistencies and the fact that the Veteran, as a 
layperson, does not have the requisite expertise to offer a 
competent medical opinion regarding the cause of his 
unemployability, his opinion is afforded less probative value 
than the other evidence of record discussed above.   

In summary, the competent and probative evidence of record shows 
that the Veteran is not unable to engage in gainful employment 
solely due to his service-connected disabilities.  Consequently, 
the Board finds that a preponderance of the evidence weighs 
against the Veteran's claim and entitlement to a TDIU is not 
warranted.  
    
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  Because the preponderance of the evidence, 
however, is against the claim, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial evaluation higher than 10 percent for 
service-connected coccydynia is denied. 

Entitlement to a TDIU is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


